Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including additional amendments thereto) with respect to the shares of Common Stock, $0.01 par value, of Asbury Automotive Group, Inc. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:September 22, 2014 LionEye Master Fund Ltd By: /s/ Stephen Raneri Name: Stephen Raneri Title: Director LionEye Onshore Fund LP By: LionEye Advisors LLC General Partner By: /s/ Stephen Raneri Name: Stephen Raneri Title: Managing Member LionEye Advisors LLC By: /s/ Stephen Raneri Name: Stephen Raneri Title: Managing Member LionEye Capital Management LLC By: /s/ Stephen Raneri Name: Stephen Raneri Title: Managing Member /s/ Stephen Raneri Stephen Raneri /s/ Arthur Rosen Arthur Rosen
